﻿Year after year we come to the Assembly concerned about the direction of international events, which, with disheartening persistence, weaken our hopes of laying the foundations of lasting peace in this century.
It is not only a matter of our going through a period of crisis. In fact, the world, particularly in modern times, has been in permanent crisis. What makes today special in historical terms is the speed with which changes occur, their scope and mankind's manifest inability to manage them. It would seem that during these last few years, more than at any other time in history, ideas have been lagging behind events. That should not surprise us. The world has evolved so rapidly that we have had to give up our notion of life as order to think of it in terms of movement. May it not be that during recent years man's creative energy has developed mainly in the scientific and technological fields, leaving behind roan as a forger of ideas and institutions needed to bring order and leadership to the technological world that he has created? Today, more than ever, ideas are needed; ideas for regaining our mastery over a dynamic world that is going out of control and threatening to make us its prisoners.
Faced with the gulf between facts and ideas, with the persistence of factors that work against peace and security, and with the international community's inability to put an end to them, or at least to mitigate their effects, we believe the time has come to pause, so that we may all proceed on the one hand to examine the extent to which the international system set up after the Second World War adequately responds to the problems of the world of today, and, on the other, seriously to analyse our own individual attitudes, which, based solely on the satisfaction of special interests, threaten the most elementary forms of the international co-operation which we have so laboriously and hopefully built up over four post-war decades.
Uruguay has already stated in other forums that the poor performance of the international system, both in political and economic terms, is due largely to a turning away from the fundamental principles on which the post-war international order was built - international solidarity and multilateralism. By pointing here to the crisis involving these principles, we are not simply referring nostalgically to ethical and political values of the past. We are pointing out the validity of two pillars of international relations, which we cannot put aside in the interest of pragmatism or so-called realism. If we wish to build a more equitable world, we must keep in step with the realities, but not at the price of undermining the climate of understanding and dialogue which we have created during these last 40 years.
That is why it is necessary to view international problems in a global context- A world of peace and justice can be based only on the conviction that there are no national interests that are not of concern to the international community that what a country does or fails to do will have, in varying degree, repercussions on the international environment; that, if I may paraphrase, nothing that involves any State can be unimportant to the international community.
Precisely because interdependence is today a fact which no country can avoid, we ask of the multilateral system an open and co-operative attitude so that the approach to and discussion of problems shall not be limited to partial, short-sighted views.
Last year, on an occasion similar to this, when Uruguay reiterated its support for the United Nations, we stated our belief in the need for an in-depth, unprejudiced and comprehensive analysis of the instruments available to the international community to achieve its common objectives in order to determine their adequacy in present circumstances and the measures needed to correct their failings and limitations. We still believe that such an analysis is necessary and that we must not delay it, going beyond the recent studies and proposals on restructuring.
This exercise must be carried out within the ethical and legal framework of the principles of the San Francisco Charter, and the United Nations must continue to be the main channel for international co-operation and solving political disputes. Our confidence in the Organization as an instrument of peace was recently strengthened when it was resorted to in an attempt to put an end to the tragic conflict between Iran and Iraq, which has gone on for years.
Uruguay is grateful for the spirit of compromise and the will to co-operate shown by the permanent members of the Security Council on this occasion, as well as for the Secretary-General's bold efforts. We trust that the Organization's intervention and the aggressive diplomatic action by the Secretary-General will be instrumental in restoring peace to that troubled region.
Despite what I have said so far, there are encouraging signs that we must not ignore, signs that make us think that the world is today better prepared than ever to adopt this comprehensive and long-term view, which the solution of our common problems demands. That is what happens when we observe the democratisation process of the last 15 years, which, despite accidental set-backs and collapses, has continued to move forward and has become consolidated in all the regions of the world.
Moves towards democratisation, begun in the 1970s when there were important political changes in countries of southern Europe, later spread to all regions of the world and were substantially furthered by the recent democratic recovery of almost all the countries of Latin America. This process is, in the judgement of the Government of Uruguay, a decisive factor in the pursuit of peace and security. Democracy, understood as the political system which is based on free and periodic election of its authorities, is the system which by its very essence ensures respect for human rights, the political independence of States and the ethical and legal principles which must govern international relations. There is a close undeniable relationship between peace and the effective exercise of democracy. History teaches us that the most serious disputes and wars of the past were almost always caused by authoritarian, expansionist and colonialist regimes. This is illustrated at the present time by the persistence of the Government of South Africa in continuing its intolerable policy of apartheid and the illegal occupation of the Territory of Namibia, which is a clear threat to peace and an infringement of human rights, against which the formal repudiation of the international community seems not to be a sufficient reply.
On the other hand, the democracies are experiencing a natural rapprochement leading to solidarity and co-operation. What is happening at present in the Latin American regional environment is an example of how democratic Governments can coexist in peace and work for peace. For some time now, these Governments have decided to co-ordinate their efforts to find a solution to the great problems that afflict the hemisphere, initiating a process of active, direct and responsible diplomacy hitherto unprecedented in Latin America. In this search they have established informal procedures for consultation, co-ordination and negotiation in diverse areas including, inter alia, the peaceful settlement of regional conflicts, economic integration and policy co-ordination in areas such as external debt and financial and trade questions.
The forthcoming meeting of eight presidents of the region will be a significant step towards Latin American solidarity and towards the political presence of the region in the world. The Contadora Group and the Support Group, of which Uruguay is a member, continue to be, despite the enormous difficulties they have had to face, a vigorous expression of solidarity in the hemisphere. The Contadora Group has had a decisive Influence on the search for a formula for a satisfactory political solution to the already long and painful drama of Central America. The end of this drama is up to the protagonists themselves, but it is undeniable that Contadora and Its Support Group have played an essential role in bringing the parties together and in dissuading them from finding any but a political or diplomatic solution to the problem.
We hope that we are witnessing the last act of this drama and that its outcome will be a solution based on the principles of non-intervention, the free choice of peoples and genuine democratisation and pluralism. On this occasion I wish to pay a tribute to President Arias of Costa Rica, whose efforts towards the restoration of peace in Central America deserve the gratitude of all of Latin America. The recent Esquipulas II agreements, which have been mentioned today, are a bold, responsible and dispassionate step taken by the Central American countries themselves. They deserve our full support and call for solidarity and non-Interference on the part of all countries, especially those which have direct or indirect interests in the region. Let us, then, with our political solidarity and our co-operation, help the Central American peoples themselves to achieve a just and lasting peace in the region. 
The Latin American democracies are thus United in their search for peace in the region and the welfare of their peoples, but enormous efforts are necessary if democracy is to be maintained in the developing countries. By its very nature it is a vulnerable system and its vulnerability increases in an economic and political environment which is not propitious for it, especially the international environment which conditions and influences our destinies to such a degree. On the one hand, the democracies are threatened by a set of economic factors which seriously endanger their survival. This fact was stated by the President of our country. President Sanguinetti, in this Assembly in 1985 in these words:
"A genuine democracy ... can be preserved only within an economic context that allows its citizens to provide for their basic material and spiritual needs. ... when this condition is not fulfilled and poverty and unemployment prevail, violence emerges and is unleashed, the powers of disorder take advantage of the fertile soil, the fabric of society disintegrates and, in the international sphere, political loyalties become erratic." (A/40/PV.6, p. 12) Just as development without democracy inevitably leads to authoritarianism and totalitarianism, sacrificing freedom and human rights, democracy without economic development ends up being an empty form, which inexorably leads to political and social instability.
Much time has passed since the idea that political and social peace were not possible in an economically divided world became part of the basic tenets of international reality; none the less economic contrasts and contradictions have only increased and deepened. It is not germane at present to attribute responsibilities or identify those at fault; fortunately, awareness of our interdependence has developed sufficiently to make us understand that, just as we have all been Involved in the genesis of the present situation, we must all suffer  its consequences if no satisfactory solution is found. It is paradoxical that despite the fact that we are fully aware of our responsibilities we have not taken the necessary action to reverse the trends that are leading us to a dead end. Current economic indicators regarding trade, production, consumption, investment and financing do not allow for optimistic forecasts) the pace of world economic activity has lessened and in most of the developing countries the recessive trends that have characterized the development of their economies in the last few years still prevail.
When trying to face these problems the developing countries are at a great disadvantage and we stressed this in the recent meeting of the United Nations Conference on Trade and Development. Several factors have contributed to the worsening of their situation: in the first place, the renewal of protectionist pressures by industrialized countries. Those countries have kept up costly programmes of domestic support to certain productive sectors, thus limiting international competition. Perhaps more serious yet has been the use of export incentives and subsidies, which are incompatible with the standards governing international trade and which affect how world markets work by artificially distorting supply, which, in turn, has served to depress even more the price levels of products of special concern to the developing countries.
On the other hand, prices of the main export commodities of developing countries have steadily declined, with some recent exceptions, but these exceptions seem to be linked rather to crises in exchange parities than to a true recovery in price levels.
To this we must add the external debt problem. Although there has been progress in acknowledging joint responsibility in the origins and solution of the debt problem, as well as in acknowledging that the subject must be faced within a positive context of growth and adjustment policies, the international economic situation has made the tremendous adjustments carried out by the debtor countries insufficient. For the vast majority of our countries it is impossible simultaneously to grow, Invest and service their external debt. The massive transfer of financial resources abroad has continued, reaching unbearable dimensions for our economies.
As was stated by our Presidents in the letter addressed recently by the Cartagena Consensus to the Venice Summit, "We consider it essential to insist that the external debt problem binds us all  due not only to its causes but also to its consequences." In the face of this dramatic situation, all that has been said and done so far is obviously not enough. It is not enough to acknowledge responsibilities and show understanding; nor are the partial measures which the most developed countries have adopted either individually or collectively enough. Efforts to understand the economic problems which afflict the developing countries today and the search for solutions must be but the starting-point from which the members of the international community should initiate effective co-operative action and support the transformation of developing countries.
It is from this starting-point that, within the framework of serious and responsible international co-operation, we must undertake the necessary structural adjustments in both the developed and the developing countries, whatever may be their political and economic organization and whatever the relationships that link the members of each group together and to other groups.
Indeed, the world cannot be based on principles of justice and equal opportunities in the economic field without adjustments in all economies, not just those of the developing countries.
What is particularly needed is a decisive change of attitude on the part of the most developed countries, especially regarding trade. They must allow the developing countries to cease to be the depositories where the developed countries dump their subsidized excess production and the suppliers of raw materials paid for at unfairly low prices to finance the welfare of other peoples. The developing countries wish to have access to the markets of the developed countries and to obtain fair prices for their products so that they may be able to repay their debts and devote new credits to investment rather than to financing high interest rates.
In making these statements our attitude is responsible and constructive: first, because the great adjustment required during the past few years, the worst since the great depression, was at the expense of the standards of living of the developing countries alone; and, secondly, because we have long abandoned the simplistic attitudes that cast the blame for all that happened in the developing countries on external forces or relationships.
We, too, the third-world countries, must make a great adjustment effort which will allow us to play the role we should play in the world economy. In this context, we continue to believe that, in addition to the adoption of serious and responsible policies outside our own economies, all possibilities of South-South co-operation should be explored and used. We are convinced that there is still much to be done along these lines and that we, the developing countries, must establish the direction of this co-operation and the ways in which it must take place. In this context, we welcome and have great hopes of the recently established South-South Commission under the chairmanship of the illustrious African Statesman, President Nyerere.
Not everything is dark in this field either. It would be unfair not to mention some of the facts which allow us to nurture modest hopes regarding future developments in economic matters.
First, I must mention the new round of negotiations started in Uruguay last year within the framework of the General Agreement on Tariffs and Trade (GATT). Fulfilling the resolutions of the Punta del Este meeting, several working groups have been established and plans for negotiations have been approved. The parties are acting with a fitting sense of urgency and responsibility, and this justifies out optimism regarding the results to be obtained. The Uruguay round continues to deserve the full support of all its participants. Furthermore, it was comforting to note that at the recent Venice summit conference the Heads of State of the seven Western industrialized countries supported the objectives of trade liberalization and the strengthening of the multilateral trade system through the Uruguay round, and undertook to submit concrete negotiation proposals in the near future. 

To this we must add the results of the last United Nations Conference on Trade and Development (UNCTAD), which the Government of Uruguay considers to be very satisfactory. It is fitting to stress the fact that for the first time a text incorporating within a multilateral framework a series of important conceptual advances regarding external debt, basic commodities and international trade was accepted by consensus. UNCTAD was undoubtedly strengthened by this session, in which its role as a significant forum for the international debate on the development question was reaffirmed.
The need to adopt more imaginative viewpoints and concepts of renewal is urgent and essential when dealing seriously with the economic problems which afflict us, and the same need exists in the political sphere.
Here, too, the scene is one of light and shade. This year we began our tasks in this area encouraged by several events which we interpret as clear signs that we are on the path towards the solution of some serious problems. We have already mentioned the efforts made by our Central American brothers to put an end to the tragedy that afflicts them, as well as the Organization's efforts in the Iran-Iraq dispute.
The recent constructive dialogue between the leaders of the Federal Republic of Germany and the German Democratic Republic was a contribution to peace and the relaxation of tension in the world. Some disputes continue against all logic, however. One such is that which has afflicted the Middle East for years and already taken an enormous toll in lives and resources, without changing the obstinate stance of the Governments involved, which are determined not to acknowledge the rights of other States and peoples. We restate our conviction that a lasting peace in the region must be based on acknowledgement of the right of Israel to continue to exist as a State, with stable and secure borders, and the right of the Palestinian people freely to decide their destiny according to the resolutions of the world Organization.
Many situations which affect peace and security have been created through the influence of external factors which distort the will of peoples. Anything that tends to twist, misrepresent or suppress that will is a violation of the political independence of States, the free choice of peoples and democracy, and should therefore be condemned. That is why our country reiterates its deep concern at the continuance of situations such as those in Afghanistan, Kampuchea and Cyprus and of the intolerable forms of oppression practised in South Africa and Namibia. Similarly, the continuance of artificial political divisions, as in the case of the Korean people, does not contribute to peace.
These and other international situations feed the feeling of insecurity and serve as an excuse for large and small countries alike to persist in the absurd arms race, weakening the economies of many of them, to the benefit of the producer and middleman elite.
In no other sector is the chasm between technological creativity and political and institutional creativity so deep as in that of war industries. The degree of diversity, sophistication and power achieved by the weapons defies the imagination, while the production of and trade in these weapons continues to increase. Meanwhile, during the past few years disarmament and arms-control initiatives have made no significant progress. Having saturated the planet with enough arms to devastate it several times over, the aim is now to place those weapons in outer space, adding terror to terror and making more acute the collective feeling of impotence.
Recently, the great Powers have multiplied their efforts to achieve at least partial results in the negotiations on disarmament and arms control. Last weekend we read with relief and joy that the Governments of the United States and the Soviet Union were on the verge of reaching an agreement on the control of shorthand medium-range missiles. What was said this morning by the President of the United States is certainly encouraging and casts a ray of light in this long tunnel of frustration and failure. The super-Powers, on whose will the continuance of the world as a habitable place depends, must know that the attention and hopes of the entire international community are set on these initiatives and negotiations, and that they are morally and legally bound to intensify the efforts already begun before it is too late. They bear the major responsibility for rescuing the world from the obsession with arms, which has, unfortunately, contaminated the developing countries as well. It is especially in this area that the creativity and good faith of States can play their part.
We are not completely satisfied with the results of the Conference on disarmament and development. None the less, it cannot be denied that recognition by almost all the international community of the link between the two is, with the other conclusions, a promising starting-point for future action. 
A third special session of the General Assembly devoted to disarmament could be an opportunity to revitalize old ideas, propose new ones and adopt procedures to implement them. But such a special session must be called only when we are sure that positive and substantial results will be achieved. We must not let such an opportunity become a mere rhetorical exercise.
So long as initiatives regarding general and complete disarmament are not crystallizing, proposals to relieve specific geographic areas from the dangers arising from the use of force have a fundamental role to play in the maintenance of peace and security. Last year, Uruguay supported Brazil's initiative, which resulted in a General Assembly resolution declaring the South Atlantic a zone of peace and co-operation. There is no need to stress how important the South Atlantic region is to Uruguay, not only from a political and strategic point of view but also from an economic and environmental point of view. In Uruguay's judgement, that resolution is only a first step on the basis of which we must draw up a legal statute for the South Atlantic which, taking account in particular of the concerns of the coastal countries, would not only ensure the avoidance of non-peaceful activities in the region or of having it used as a pretext for confrontation and rivalry, but also become an encouraging basis for the development of new manifestations of solidarity and co-operation.
But the effective establishment of a zone of peace in the South Atlantic will not be possible while the problem of the Malvinas Islands remains unresolved. Once more, as on previous occasions, Uruguay urges the parties to this dispute to intensify their efforts to resume negotiations to put an end to a situation whose persistence affects the whole of Latin America, and whose final solution must restore the islands to Argentina, which holds legitimate sovereignty over them. 
Last year, in the same Latin American spirit, we received in our country the Ministers for Foreign Affairs of Chile and Bolivia, determined to seek a fair and final solution to the question of Bolivia's outlet to the sea. We sincerely deplore the suspension of those discussions and, in a fraternal spirit, we urge our Chilean and Bolivian brothers to persist in their dialogue, for which purpose we shall always welcome them in our country. We are convinced that dialogue is the only way to put an end to a dispute which, in the interest of all, ought to be resolved.
It is our lot to live in a complex and challenging, but none the less fascinating, world.  While dangers and threats thus far unknown to mankind appear ahead of us as a result of intolerance of all kinds and the arms race, the future also offers mankind the hitherto unimagined benefits of modern technological civilization.
The task with which this Organization was charged by its Charter, 42 years ago, was to manage this world according to principles of equity and justice. To realize that lofty purpose we must all decide with sincere political will to face up to the great points of ambivalence of our world, which are the most disappointing features of our time: At a time when our civilization makes it possible for a minority to attain an unprecedented standard of living, hunger and poverty persist and are increasing for the vast majority.
At a time when we are approaching a half century of efforts to achieve international dialogue, we are incapable of overcoming in a spirit of mutual tolerance the violence of fundamentalism in all its forms - racial, religious and national - and of insane and bloody terrorism. At a time when we are adopting charters, treaties and declarations on respect for human rights, flagrant violations of those very rights persist in every corner of the planet, reflecting shamefully on the most precious ethical and political principles of our civilization.
At a time when we recognize economic interdependence to be as inescapable as
It is mutually beneficial, we are Incapable of facing together the great imbalance and injustices of international economic relations, and undertaking the adjustment which have so far been focused mainly on the developing countries.
At a time when we are advancing along the path of technological progress as brilliant as it is unbridled, we are attacking the environment, thus compromising future life on the planet, as reported so accurately by the World Commission on Environment and Development in its study entitled "Our Common Future", which is to be considered at this very Assembly session.
At a time when enormous resources are required for the great structural transformation of the developing countries, we continue to spend on weapons in a single year the total value of all third-world external debt.
Those are only some of the great points of ambivalence which trouble and challenge mankind. To face them, a commitment to the values of a democratic, pluralist, tolerant society is necessary on the domestic scene, and a commitment to a society based on the principles of dialogue, fairness and co-operation is required on the international scene.
Those are the principles by which my Government stands, along with all of Uruguayan society. In 1985 Uruguay recovered its traditional democratic life and made fully effective the operation of its republican institutions, along with all human, civil and political rights, thus achieving national reconciliation and initiating the dynamic activity necessary to bring about the economic and social progress of our .people. As a part of Latin America, Uruguay feels deep solidarity with all countries of the region. We reiterate our integrationist vocation, particularly via-a-vis our neighbours, with which we shall continue to build bridges of political and economic co-operation which, along with strengthening our national identity  further the purposes of democratic consolidation and progress in the entire sub-region.
On the international scene, Uruguay, which has always been true to its traditions of respect for and commitment to international law, will continue to do everything in its power to strengthen international dialogue and foster the fulfilment of the principles of the Charter of which it is a signatory. That is the message of my Government and of all of Uruguayan society.
That is our position as we come to this Assembly session. We are certain, Mr. President, that as they were under your predecessor, Mr. Humayun Rasheed Choudhury, the results of this session, under your wise and inspired guidance, will make a significant contribution to international harmony.
